DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/12/2022 has been entered and considered. Upon entering claims 1, 8, 9, 11, 12, 16, and 20 have been amended, and claims 7 and 10 have been canceled.
Response to Arguments
Applicant’s arguments filed 07/12/2022 have been fully considered and are persuasive. The rejection of claims 1-9, 11, 15, and 20 have been withdrawn. 
Allowable Subject Matter
1.	Claims 1-6, 8, 9, and 11-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a backup power supply, at least for emergency drive operation; and an emergency control for performing an automatic emergency drive, wherein the backup power supply is, via a first switch, connectable with only a first of said feed lines, wherein a second and/or third of said feed lines is, via a second switch, connectable as power supply to a car door arrangement, while the second and third feed lines are separated from the AC mains with the contactor, wherein the first switch, as well as the second switch, are controlled by the emergency control, wherein the emergency control is connected to a manual drive circuit having a manual drive switch for a manual rescue drive, wherein the controller comprises an auxiliary power input being connectable to the backup power supply, and wherein an activation circuit is provided between the backup power supply and the auxiliary power input, in which activation circuit a third switch is provided which is controlled via the emergency control and via the manual drive circuit.”
	Regarding claim 16 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a backup power supply, at least for emergency drive operation; and 
an emergency control for performing an automatic emergency drive, wherein the backup power supply is, via a first switch, connectable with only a first of said feed lines, wherein a second and/or third of said feed lines is, via a second switch, connectable as power supply to a car door arrangement, while the second and third feed lines are separated from the AC mains with the contactor, wherein the first switch, as well as the second switch, are controlled by the emergency control, and wherein the emergency control is connected to a manual drive circuit having a manual drive switch for a manual rescue drive the method comprising the following steps: in case of mains power off, the contactor is opened and the backup power supply is initiated to feed direct current to the DC link via a DC/DC converter; an activation circuit is energized via the emergency control or via a manual drive circuit, the activation circuit connecting the backup power supply with an auxiliary power input of the emergency control to selectively perform an automatic or manual emergency drive; the backup power supply is connected to the first feed line and the lower semiconductor of the rectifier bridge connected to the first feed line is controlled to switch with a frequency between 100 Hz and 100 kHz; in the automatic rescue drive, the emergency control energizes the elevator brakes to release by controlling power supply from the DC link to the brakes and begins rotating the elevator motor via control of the inverter bridge; and in the manual rescue drive, the emergency control at least energizes the elevator brakes to release by controlling power supply from the DC link to the brakes; via the semiconductor switches connected to the second and third feed line an AC voltage is created in the second and/or third feed line which is/are connected as power supply to the door arrangement of the elevator car; and after the elevator car has reached a landing zone the car doors are opened to release the passengers with the supply voltage fed via the second and/or third feed line.”
Claims 2-6, 8-9, 11-15, and 17-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836        

/TOAN T VU/Primary Examiner, Art Unit 2836